Title: From Abigail Smith Adams to John Quincy Adams, 27 February 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear son
Quincy Febry 27th 1813

Before I closed my Letter to you, I received this morning your Letter sent by mr Harris, of october 25th. I rejoiced to See your hand writing altho I read with trembling. I have participated in your greif, and shared your Sorrows. let not gloom and melancholy take root in your mind the wounded heart must have time to recover from the Stroke which has pierced it. there are Duties which you are calld upon to discharge to yourself your Family, and your Country, and to them devote your mind, and your attention. your heavenly Father, when he removed your Babe, knew what was best for you.
“hush each Rebellious Sigh
Be silent at his Sovereign will, let every murmur die.”
your sons here are fine promissing children I hope they will prove an honour and comfort to you, and of your dear Charles I hear very flattering accounts. the Letters you mention to have written by mr Jackson have not yet been received—I was quite elated the other day upon receiving a Letter dated in Nov’br, upon reading a few lines I cast my Eye upon the year and found it 1811—the duplicate had reachd me many months before
I consider it as one of the many blessing I am daily in receit of, that I have been So highly favourd in receiving your Letters it has mitigated the pains arising from long absence and distance—only 2 are missing of 38—
we feel for the calamities of the Empire in which you reside—we are convinced of their valour of their suffering we have no adequate Idea—and we long for the period when
“peace o’er the world her olive Branch Shall spread”
your Brother has written to you—
Yours affectionatly
A—